Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/10/21, with respect to the rejection(s) of claim(s) 1 and 17 under Tanaka (US5371569) in view of Kentaro et al (JP2011158725) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka (US5371569) in view of Miyamoto et al (US5559571).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 1-6, 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Tanaka (US5371569) in view of Miyamoto et al (US5559571).
Regarding claim 1, Tanaka teaches a lens apparatus comprising: 
an optical system (L1, L2, L3);
a holding barrel (11) configured to hold at least part of the optical system; an electric unit (43; AF/AE) attached to the holding barrel (11);
 a control board (81; camera controller) configured to control the electric unit (43; AF/AE);
 a flexible printed circuits board (21) configured to connect the electric unit and the control board to each other (col. 3, lines 3-15);
a holding member (23, 12) attached to the holding barrel (11) and configured to hold the flexible printed circuits board (21); and
a fixing member (25, 26, 15 and 75) configured to attach the holding member (23, 12) to the holding barrel (11),
wherein the flexible printed circuits board (21) includes a first bent part (at 21a or at 21b or at 23b or bent near 75/71-figure 7), and the fixing member (25, 26, 15, 75) has a receiving surface (13, 14 or backside of 25 or sides of 15 or surface grooves of 75) configured to receive a reaction force from the first bent part (col. 4, lines 39-50; col 5, lines 32-65; col. 3, lines 1-15 and col.2; see figures 4-7); and wherein the flexible printed circuit board (12) contacts the receiving surface of the fixing member (for example fixing member 75) and thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member preventing the flexible printed circuit board from lifting due to the reaction force from the first bent part of the flexible printed circuit board.  
Tanaka illustrates providing surfaces to fix the FPCB along the barrel. However, Tanaka fails to specifically disclose thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member preventing the flexible printed circuit board from lifting due to the reaction force from the first bent part of the flexible printed circuit board.  
In the same field of endeavor, Miyamoto et al teaches a lens apparatus comprising: 
an optical system (L1, L2, L3, L4);
a holding barrel (1/3/2) configured to hold at least part of the optical system; an electric unit (powering the IC and FPCB) attached to the holding barrel;
 a control board (66) configured to control the electric unit;
 a flexible printed circuits board (63,65) configured to connect the electric unit and the control board to each other (see figure 16);
a holding member (67 or 54,56) attached to the holding barrel and configured to hold the flexible printed circuits board (63,65); and
a fixing member (68) configured to attach the holding member (67) to the holding barrel (1/3/2),
wherein the flexible printed circuits board (63,65) includes a first bent part (see figure 3 and 14-16), and the fixing member (68) has a receiving surface configured to receive a reaction force from the first bent part (see figure 3 and 14-16); and wherein the flexible printed circuit board (63,65) contacts the receiving surface of the fixing member (68; col. 19, lines 1-5) and thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member(68) preventing the flexible printed circuit board (63,65) from lifting due to the reaction force from the first bent part of the flexible printed circuit board- the screw would prevent the circuit board from lifting.  
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanaka, to include this feature as a functionally equivalent design for helping to secure the printed circuit board and to reduce the chance of breakage of the flexible printed circuit board. 
Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)
Regarding claim 2, the lens apparatus according to claim 1, wherein the first bent part (at 21a or at 21b or at 23b or bent near 75/71) of the flexible printed circuit board (21) is provided in a routing range between a connector of the flexible printed circuit board with the electric unit (43a; AF/AE) and the holding member (23, 12) - see figure 7. 
Regarding claim 3, the lens apparatus according to claim 1, wherein the holding member (23, 12) holds the flexible printed circuit board (21) along an optical axis direction-see figures7 and 4-6. See also figures 14-16 of Miyamoto et al.
Regarding claim 4, the lens apparatus according to claim 1, wherein the flexible printed circuit board (21) contacts the receiving surface (13 or sides of 15 or backside of 25 or surface grooves of 75) of the fixing member (25, 26, 15 and 75) and thereby is positioned in a radial direction orthogonal to an optical axis direction (see figures 4-6). See also figure 14-16 of Miyamoto et al.
Regarding claim 5, the lens apparatus according to claim 1, wherein the fixing member (25, 26, and 15) attaches the holding member (23, 12) to the holding barrel (11) in a radial direction orthogonal to an optical axis direction (see figure 6). See also figures 14-16 of Miyamoto et al.
Regarding claim 6, the lens apparatus according to claim 1, wherein the holding barrel (11) is movable along an optical axis direction (col. 3, lines 49-53). See also element 3 of Miyamoto et al.
Regarding claim 12, the lens apparatus according to claim 1, further comprising a reinforcing member (14 or 26a or 71) that contacts the receiving surface (25 or 15 or 75) of the fixing member. See also figures 14-16 and element 67 of Miyamoto et al.
Regarding claim 13, the lens apparatus according to claim 12, wherein the reinforcing member (14) further contacts the holding member (23 via element 25).
Regarding claim 15, the lens apparatus according to claim 1, wherein the receiving surface (sides of 15) of the fixing member and a guide surface (11b or 11e or side of barrel 11) are parallel to each other and do not overlap each other, and wherein a distance between the receiving surface (sides of 15) and the guide surface is equal to or smaller than a thickness of the flexible printed circuit board (21) in a direction perpendicular to the guide surface. Miyamoto et al teaches wherein the receiving surface of the fixing member (68) and a guide surface (54) are parallel to each other and do not overlap each other, and wherein a distance between the receiving surface (sides of screw) and the guide surface (54), however, equal to or smaller than a thickness of the flexible printed circuit board (63,65) in a direction perpendicular to the guide surface. The drawings illustrate the circuit board and guides are closely arranged in the compact camera. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the lens apparatus wherein a distance between the receiving surface and the guide surface is equal to or smaller than a thickness of the flexible printed circuits board, since compact constructional design of a lens barrel helps to maintain compact/miniaturization of the camera. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, the lens apparatus according to claim 1, wherein the flexible printed circuit board (21) has a second bent part (at 21a) that changes a position as the holding barrel (11) and the control board (camera controller) move relative to each other (barrel moves toward and away from the camera body), and
wherein the holding member (11) has a guide surface (11b) configured to guide a relative movement of the second bent part (col. 4, lines 1-24 and col. 5, lines 9-20). Also see figures 14-16 of Miyamoto et al.
Regarding claim 17, Tanaka teaches an imaging apparatus (a camera) comprising: a lens apparatus (see figure 7); and
an image sensor (film) configured to photo electrically convert an optical image formed by the lens apparatus,
wherein the lens apparatus (zoom lens) includes: 
an optical system (L1-L3);
a holding barrel (11, 32) configured to hold at least part of the optical system (see figure 7);

a control board (81-camera controller) configured to control the electric unit; 
a flexible printed circuit board (21) configured to connect the electric unit (43) and the control board (81) to each other;
a holding member (12, 23) attached to the holding barrel (11) and configured to hold the flexible printed circuit board (21); and
a fixing member (25, 26 or15) configured to attach the holding member (12, 23) to the holding barrel (11),
wherein the flexible printed circuit board (21) includes a first bent part (at 21a or at 23b), and the fixing member (25, 26 or 15) has a receiving surface (13 or 26a) configured to receive a reaction force from the first bent part (col. 5,lines 32-65; col. 3, lines 1-15 and col. 2; see figures 4-6); and wherein the flexible printed circuit board (12) contacts the receiving surface of the fixing member (for example fixing member 75) and thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member preventing the flexible printed circuit board from lifting due to the reaction force from the first bent part of the flexible printed circuit board.  
Tanaka illustrates providing surfaces to fix the FPCB along the barrel. However, Tanaka fails to specifically disclose thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member preventing the flexible printed circuit board from lifting due to the reaction force from the first bent part of the flexible printed circuit board and Tanaka fails to specifically disclose an embodiment wherein the image sensor is configured to photo electrically convert an optical image.  
In the same field of endeavor, Miyamoto et al teaches an imaging apparatus comprising: a lens apparatus (see figures 3 and 14-16); and an image sensor configured to photoelectrically convert optical image formed by the lens apparatus, 

an optical system (L1, L2, L3, L4);
a holding barrel (1/3/2) configured to hold at least part of the optical system; an electric unit (powering the IC and FPCB) attached to the holding barrel;
 a control board (66) configured to control the electric unit;
 a flexible printed circuits board (63,65) configured to connect the electric unit and the control board to each other (see figure 16);
a holding member (67 or 54,56) attached to the holding barrel and configured to hold the flexible printed circuits board (63,65); and
a fixing member (68) configured to attach the holding member (67) to the holding barrel (1/3/2),
wherein the flexible printed circuits board (63,65) includes a first bent part (see figure 3 and 14-16), and the fixing member (68) has a receiving surface configured to receive a reaction force from the first bent part (see figure 3 and 14-16); and wherein the flexible printed circuit board (63,65) contacts the receiving surface of the fixing member (68; col. 19, lines 1-5) and thereby the flexible printed circuit board is positioned by the receiving surface of the fixing member(68) preventing the flexible printed circuit board (63,65) from lifting due to the reaction force from the first bent part of the flexible printed circuit board- the screw would prevent the circuit board from lifting.  
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Tanaka, to include this feature as a functionally equivalent design for helping to secure the printed circuit board and to reduce the chance of breakage of the flexible printed circuit board. 
Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)
It would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an image sensor that photo electrically converts an optical image (CCD or CMOS) since it’s an obvious progression in the camera art that photoelectrical imagers provides a clear image and the imager can made small to ensure the camera components are still compact. 

Allowable Subject Matter
Claims 7-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH